UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1432


WILLIAM LEE GRANT, II,

                    Plaintiff - Appellant,

             v.

AUSA GREGORY K. HARRIS; DEPARTMENT OF DEFENSE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, Chief District Judge. (5:19-cv-00024-MFU)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Lee Grant, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Lee Grant, II, appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the

reasons stated by the district court. Grant v. Harris, No. 5:19-cv-00024-MFU (W.D. Va.

Apr. 5, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            DISMISSED




                                           2